                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )      No. 21-03017-01-CR-S-BCW
                                                    )
JOSEPH A. KAPLAN,                                   )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Count One of the

Indictment filed on January 21, 2021, is now Accepted and the Defendant is Adjudged Guilty of

such offense. Sentencing will be set by subsequent Order of the Court.




                                                           /s/ Brian C. Wimes
                                                          BRIAN C. WIMES
                                                    UNITED STATES DISTRICT JUDGE




Date: August 17, 2021




         Case 6:21-cr-03017-BCW Document 55 Filed 08/17/21 Page 1 of 1
